DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US-20050189362-A1) in view of Billups, Jr (US-3886047-A).
Muller discloses a culture dish (10), comprising: a base (12) defining a longitudinal axis and having a top end and a bottom end, the base including: a side wall (34, 38) extending from the top end of the base towards the bottom end of the base, the side wall including an annular inner surface and an annular outer surface (Fig. 7); a floor (16) supported by the side wall at a position disposed between the top and bottom ends of the base, the floor extending radially inwardly from the annular inner surface of the side wall and longitudinally towards the bottom end of the base (Fig. 7), wherein the surface of the floor and the annular inner surface of the side wall define a first interior volume that is open at the top end of the base (Fig. 7); and an annular rim (36) extending from the side wall at a position disposed between the floor and the bottom end of the base; and a lid (14) defining a longitudinal axis and having a top end and a bottom end, the lid including: a side wall (52) extending from the top end of the lid towards the bottom end of the lid, the side wall including an annular inner surface and an annular outer surface; a ceiling (50) disposed atop the side wall at the top end of the lid, the ceiling defining an inner surface facing the bottom end of the lid and an outer surface facing the top end of the lid, wherein the inner surface of the ceiling and the annular inner surface of the side wall define a second interior volume that is open at the bottom end of the lid (Fig. 7); and an annular rim (58)  extending radially outwardly from the annular outer surface of the side wall, wherein the inner annular surface of the side wall of the lid is configured for slidable receipt about the outer annular surface of the side wall of the base to engage the lid about the base with the first and second interior volumes at least partially overlapping one another to define a sealed, combined internal volume bounded by the side walls of the base and the lid, the floor, and the ceiling (Fig. 9), wherein the annular rim of the base includes a radial portion (36) extending radially outwardly from the side wall and a longitudinal portion (38) extending longitudinally from the side wall to the bottom end of the base, the annular rim surrounding a cylindrical volume (44), wherein an outer diameter of the annular rim of the lid is greater than an outer diameter of the ceiling to define a ring-shaped recess atop the annular rim of the lid and about the ceiling (Fig. 9), wherein the ceiling is configured for receipt within the cylindrical volume of the longitudinal portion of the annular rim of the base with the longitudinal portion of the annular rim of the base disposed within the ring-shaped recess of the lid to stack the base on the lid (par. 36), wherein the inner annular surface of the side wall of the lid is disposed at a first angle and wherein the outer annular surface of the side wall of the base is disposed at a second angle different from the first angle (Fig. 7, depending on location selected), wherein the annular rims of the lid and base define finger holds configured to facilitate manipulation, engagement, and disengagement of the lid and base (Fig. 7), wherein, in a bottomed-out condition, corresponding to a fully engaged position of the lid about the base, at least one of: the side wall of the base abuts the ceiling of the lid or the side wall of the lid abuts the annular rim of the base (Fig. 9).
Muller fails to teach the floor having a concave surface facing the top end of the base and a convex surface facing the bottom end of the base.
Billups teaches that it is known in the art to manufacture a dish with a floor having a concave surface facing the top end of the base and a convex surface facing the bottom end of the base(Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the floor with reverse concavity, as taught by Billups, in order to adjust how material sat in the dish and since such a modification would be simple substitution of floor shapes.

Claim(s) 3, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as modified above and further in view of Graefing (US-20080085556-A1).
The modified dish of Muller teaches all the claimed limitations as shown above but fails to teach wherein base is formed out of hard polystyrene and the lid is formed from low density polyethylene.
Graefing teaches that it is known in the art to manufacture dish components out of  polystyrene or low density polyethylene (par. 44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the dish out of different materials, in order to adjust costs of the dish and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as modified above and further in view of Whittlinger (US-20080064090-A1).
The modified dish of Muller teaches all the claimed limitations as shown above but fails to teach wherein the base is formed from an optically clear material and the lid is formed from an opaque material.
Whittlinger teaches that it is known in the art to manufacture dish components out of translucent or opaque materials (par. 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the dish out of different opaque or transparent materials, in order to adjust what a user could see through the dish.

Claim(s) 10 and 32-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as modified above and further in view of Goldsmith (US-3173574-A).
The modified dish of Muller teaches all the claimed limitations as shown above but fails to teach wherein in a bottomed-out condition, corresponding to a fully engaged position of the lid about the base, the side wall of the base abuts the ceiling of the lid and the side wall of the lid is spaced from the annular rim of the base, and wherein a free bottom end of the annular rim of a second base is configured to sit on the annular rim of the lid to stack the second base on the lid.
Goldsmith teaches that it is known in the art to manufacture a stacking base and lid assembly (Fig. 1) wherein in a bottomed-out condition, corresponding to a fully engaged position of the lid about the base, the side wall of the base abuts the ceiling of the lid and the side wall of the lid is spaced from the annular rim of the base (Fig. 3), and wherein a free bottom end of the annular rim of a second base is configured to sit on the annular rim of the lid to stack the second base on the lid (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the dish with the closure structure taught by Goldsmith in order to increase the sealing areas between the base and lid. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the dish with the stacking arrangement taught by Goldsmith, since such a modification would be a simple substitution of known stacking arrangements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733